Exhibit 99.2 AUDIT COMMITTEE REPORT To the Shareholders of CHC Helicopter Corporation The Audit Committee oversees the financial reporting process on behalf of the Board of Directors.In order to carry out this responsibility, the Committee, composed of Directors all of whom are independent of management, meets quarterly to review and approve the Company’s interim and annual financial statements and, in the case of the annual financial statements, recommend their approval to the Board of Directors.The Audit Committee also reviews, on a continuing basis, any reports prepared by the Company’s external auditors relating to its accounting policies and procedures, as well as its internal controls.Financial information prepared for securities commissions and other regulatory bodies is also examined by the Audit Committee before filing.The Committee meets independently with management, the internal auditors and the external auditors to review the involvement of each in the financial reporting process.These meetings are designed to facilitate any private communication with the Committee desired by each party.The Audit Committee recommends the appointment of the Company’s external auditors, who are elected annually by the Company’s shareholders. Jack Mintz, Ph.D. Chairman of the Audit Committee Vancouver, Canada January24, 2008 54 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING Management is responsible for the integrity and objectivity of the financial information presented in this Annual Report.The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada.The financial information presented elsewhere in this report is consistent with that shown in the accompanying consolidated financial statements. Management is also responsible for developing and maintaining the necessary systems of internal controls to provide reasonable assurance that transactions are authorized, assets safeguarded and the financial records form a reliable base for the preparation of accurate and timely financial information. The Board of Directors is responsible for ensuring management fulfills its responsibilities for financial reporting and internal control.The Board carries out this responsibility principally through its Audit Committee.The Audit Committee of the Board of Directors, which consists solely of non-management directors, reviews the consolidated financial statements and recommends them to the Board for approval.The shareholders’ auditors have full and unrestricted access to the Board of Directors and the Audit Committee and meet periodically with them to discuss audit, financial reporting and related matters. Sylvain Allard, MBA President and Chief Executive Officer Rick Davis, CA Senior Vice President and Chief Financial Officer Vancouver, Canada January24, 2008 55 MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Management is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is a process designed by, or under the supervision of, the President & Chief Executive Officer and the Senior Vice-President & Chief Financial Officer and effected by the Board of Directors, management and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.It includes those policies and procedures that: (a) Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (b) Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are made only in accordance with authorizations of management and the directors of the Company; and (c) Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. We have excluded from our assessment the internal control over financial reporting at BHS - Brazilian Helicopter Services Taxi Aereo S.A. (“BHS”) which was acquired on March8, 2007 as described in Note11 of the notes to our audited consolidated financial statements for the year ended April30, 2007.BHS’ total and net assets and total revenues represented $58million (2.8%), $25million (4.4%) and $6million (0.5%), respectively, of the corresponding financial statement amounts as of, and for the year ended, April30, 2007.The net loss of BHS included in consolidated net income was $0.3million (0.7%) for the year ended April30, 2007. Internal control over financial reporting cannot provide absolute assurance of achieving financial reporting objectives because of its inherent limitations.Internal control over financial reporting is a process that involves human diligence and compliance and is subject to lapses in judgment and breakdowns resulting from human failures.Internal control over financial reporting also can be circumvented by collusion or improper overrides.Because of such limitations, there is a risk that material misstatements may not be prevented or detected on a timely basis by internal control over financial reporting.However, these inherent limitations are known features of the financial reporting process, and it is possible to design into the process safeguards to reduce, though not eliminate, this risk.Also, projections of any evaluation of the effectiveness of internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. After the Company filed its Original Annual Report for the year ended April30, 2007, the Company identified an error in its previously issued audited consolidated financial statements and concluded that the financial statements included in the Original Annual Report should be restated, as discussed in Note32 to the consolidated financial statements included elsewhere in this Amended Report.The Company determined that this error resulted from a material weakness in the operating effectiveness of the Company's internal controls over financial reporting relative to the identification and accounting for embedded derivatives under US GAAP. A material weakness is a control deficiency, or a combination of control deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. As a result of the deficiency described above, the Company’s management has revised its earlier assessment and has now concluded that the Company had a material weakness as at April30, 2007 and, therefore, the Company’s internal control over financial reporting was not effective as of such date. The framework on which such re-evaluation was based is contained in the report entitled “Internal Control—Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission (the “COSO” Report”). 56 Management’s revised assessment of the effectiveness of the Company’s internal controls over financial reporting as of April30, 2007, has been audited by Ernst & Young LLP, the independent auditors, who also audited the Company’s consolidated financial statements for the year ended April30, 2007.As stated in the Independent Auditors’ Report on Internal Controls, they have expressed an unqualified opinion on management’s revised assessment of the Company’s internal control over financial reporting and because of the effect of the material weakness described above they have amended their opinion and now conclude that the Company has not maintained effective internal control over financial reporting as of April30, 2007. Sylvain Allard, MBA President and Chief Executive Officer Rick Davis, CA Senior Vice President and Chief Financial Officer Vancouver, Canada January 24, 2008 57 INDEPENDENT AUDITORS’ REPORT ON FINANCIAL STATEMENTS TO THE SHAREHOLDERS OF CHC HELICOPTER CORPORATION We have audited the consolidated balance sheets of CHC Helicopter Corporation as at April30, 2007 and 2006 and the consolidated statements of earnings, shareholders’ equity and cash flows for each of the years in the two-year period ended April30, 2007.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (UnitedStates).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at April30, 2007 and 2006 and the results of its operations and its cash flows for each of the years in the two-year period ended April30, 2007 in accordance with Canadian generally accepted accounting principles. As described in Note32, the consolidated financial statements have been restated. We have also audited, in accordance with the Standards of the Public Company Accounting Oversight Board (United States), the effectiveness of the Company’s internal control over financial reporting as of April30, 2007 based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated July 26, 2007 (except for internal control over financial reporting related to Notes32 and 33(b) and the material weakness described in the sixth paragraph of that report, as to which the date is January24, 2008), expressed an unqualified opinion on management’s assessment and an adverse opinion on the effectiveness of internal control over financial reporting. Chartered Accountants Vancouver, Canada July 26, 2007 (except for Notes32 and 33(b), as to which the date is January24, 2008) 58 INDEPENDENT AUDITORS’ REPORT ON INTERNAL CONTROLS (UNDER THE STANDARDS OF THE PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD (UNITED STATES)) TO THE SHAREHOLDERS OF CHC HELICOPTER CORPORATION We have audited management’s assessment, included in the accompanying Management’s Report on Internal Control over Financial Reporting, that CHC Helicopter Corporation maintained effective internal control over financial reporting as of April30, 2007, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria).CHC Helicopter Corporation’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting.Our responsibility is to express an opinion on management’s assessment and an opinion on the effectiveness of the company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (UnitedStates).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, evaluating management’s assessment, testing and evaluating the design and operating effectiveness of internal control, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our report dated July26, 2007, we expressed an unqualified opinion on management’s previous assessment that the Company maintained effective internal control over financial reporting and an unqualified opinion on the effectiveness of internal control over financial reporting.As described in the following paragraph, the Company subsequently identified a misstatement in its annual consolidated financial statements.Such matter was considered to be a material weakness as further discussed in the following paragraph.Accordingly management has revised its assessment about the effectiveness of the Company’s internal control over financial reporting and our present opinion on the effectiveness of the Company’s internal control over financial reporting as of April30, 2007, as expressed herein, is different from that expressed in our previous report. 59 A material weakness is a control deficiency, or combination of control deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected.The following material weakness has been identified and included in management’s assessment. In its assessment as of April30, 2007, management has concluded that the controls in place relating to embedded derivative identification were not operating effectively to provide reasonable assurance that certain embedded derivative instruments relating to the Company’s contracts would be properly recorded and disclosed in the financial statements, and that this is a material weakness in internal control over financial reporting.As a result, on January23, 2008 the Company’s Board of Directors approved the Restatement of the Company’s previously issued consolidated financial statements for the years ended April30, 2007 and 2006.Since the initial documentation did not include certain contracts that contained terms that would be considered embedded derivatives under the requirements of SFAS No.133, any changes in the market value of these embedded derivatives should have been recorded through the Consolidated Statements of Income in Note32 to the Company’s consolidated financial statements reconciling the consolidated financial statements to accounting principles generally accepted in the United States of America. This material weakness was considered in determining the nature, timing, and extent of audit tests applied in our audit of the 2007 consolidated financial statements, and this report does not affect our report dated July26, 2007, except for Note32 and 33(b), as to which the date is January24, 2008, on those consolidated financial statements. As indicated in the accompanying Management’s Report on Internal Control over Financial Reporting, management’s assessment of and conclusion on the effectiveness of internal control over financial reporting did not include the internal controls of BHS – Brazilian Helicopter Services Taxi Aero S.A., which is included in the April30, 2007 consolidated financial statements of CHC Helicopter Corporation and constituted $58million (2.8%) and $25million (4.4%) of total and net assets, respectively, as of April30, 2007 and $6million (0.5%) of revenues for the year then ended.The net loss of BHS – Brazilian Helicopter Services Taxi Aero S.A. included in CHC Helicopter Corporation’s consolidated net income was $0.3million (0.7%) for the year ended April30, 2007.Our audit of internal control over financial reporting of CHC Helicopter Corporation also did not include an evaluation of the internal control over financial reporting of BHS – Brazilian Helicopter Services Taxi Aero S.A. In our opinion, management’s assessment that CHC Helicopter Corporation did not maintain effective internal control over financial reporting as of April30, 2007, is fairly stated, in all material respects, based on the COSO criteria.Also, in our opinion, because of the effect of the material weakness described above on the achievement of the objectives of the control criteria, CHC Helicopter Corporation did not maintain effective internal control over financial reporting as of April30, 2007 based on the COSO criteria. We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of CHC Helicopter Corporation as at April30, 2007 and 2006 and the consolidated statements of income and retained earnings and cash flows for each of the years in the two-year period ended April30, 2007 and our report dated July26, 2007 (except for Notes32 and 33(b), as to which the date is January24, 2008) expressed an unqualified opinion thereon. Chartered Accountants Vancouver, Canada July26, 2007 (except for internal control over financial reporting related to Notes32 and 33(b) and the material weakness described in the sixth paragraph above, as to which the date is January24, 2008) 60 CONSOLIDATED BALANCE SHEETS AS AT APRIL 30 (IN THOUSANDS OF CANADIAN DOLLARS) INCORPORATED UNDER THE LAWS OF CANADA 2007 2006 Assets (Note 14) Current assets Cash and cash equivalents (Note 6) $ 89,511 $ 26,331 Receivables(Note 7) 277,767 246,217 Future income tax assets (Note22) 32,169 26,859 Inventory 126,315 91,884 Prepaid expenses 55,121 10,619 Assets of discontinued operations (Note 5) 3,961 3,857 584,844 405,767 Property and equipment, net (Note 8) 1,092,664 919,364 Investments (Note 9) 7,478 5,422 Intangible assets (Note 10) 17,874 640 Goodwill (Note 11) 55,276 1,224 Other assets (Note 12) 290,936 296,352 Future income tax assets (Note22) 34,678 39,848 Assets of discontinued operations (Note 5) 18,469 17,465 $ 2,102,219 $ 1,686,082 Liabilities and shareholders’ equity Current liabilities Payables and accruals $ 340,912 $ 227,646 Deferred revenue 2,057 2,608 Dividends payable 11,241 8,548 Income taxes payable 7,498 7,018 Future income tax liabilities (Note 22) 9,813 8,852 Current portion of debt obligations (Note 14(a)) 333,728 24,948 Liabilities of discontinued operations (Note 5) 2,979 4,037 708,228 283,657 Long-term debt (Note 14(a)) 64,168 150,982 Senior subordinated notes (Note 14(b)) 442,680 448,120 Other liabilities (Note 16) 139,791 132,431 Future income tax liabilities (Note 22) 193,172 176,708 Liabilities of discontinued operations (Note 5) 2,900 3,450 Shareholders’ equity 551,280 490,734 $ 2,102,219 $ 1,686,082 Commitments, Guarantees and Contingencies (Notes14, 26, 28 and 29) On behalf of the Board: Mark Dobbin Chairman Jack M. Mintz, Ph.D. Director See accompanying notes 61 CONSOLIDATED STATEMENTS OF EARNINGS YEAR ENDED APRIL 30 (IN THOUSANDS OF CANADIAN DOLLARS, EXCEPT PER SHARE AMOUNTS) 2007 2006 Revenue (Note 31(a)) $ 1,149,107 $ 997,087 Direct costs (924,714 ) (788,501 ) General and administration costs (43,388 ) (27,895 ) Amortization (65,303 ) (55,470 ) Restructuring (costs) recovery (Note 15) 2,341 (16,150 ) Loss on disposal of assets (2,987 ) (5 ) Operating income 115,056 109,066 Financing charges (Note 14(d)) (58,296 ) (52,974 ) Earnings from continuing operationsbeforeincome taxes and undernoted items 56,760 56,092 Gain on sale of long-term investments (Note 9) - 37,558 Equity earnings of associated companiesand non-controlling interest 1,053 6,564 Income tax provision (Note 22) (16,826 ) (10,509 ) Net earnings from continuing operations 40,987 89,705 Net earnings from discontinued operations (Note 5) 2,167 1,005 Net earnings before extraordinary item 43,154 90,710 Extraordinary item, net of tax (Note 11(b)) 810 - Net earnings $ 43,964 $ 90,710 Earnings per share (Note 23) Basic Net earnings from continuing operations $ 0.97 $ 2.14 Net earnings from discontinued operations 0.05 0.02 Extraordinary item 0.02 - Net earnings 1.04 2.16 Diluted Net earnings from continuing operations $ 0.90 $ 1.95 Net earnings from discontinued operations 0.05 0.02 Extraordinary item 0.02 - Net earnings 0.97 1.97 See accompanying notes 62 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’
